Citation Nr: 1440743	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-43 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to December 1995.

This case comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2014, the Veteran testified before the undersigned Veterans Law Judge and a transcript of the hearing is of record.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A July 2006 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for a right knee disability,.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.

2.  The evidence received since the July 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the July 2006 rating decision to reopen the previously denied claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a right knee disability was originally denied in a November 2004 rating decision.  The claim was denied because there was no evidence of the disability in service or evidence linking the disability to the service-connected right ankle disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The Veteran attempted to reopen his claim in April 2006.  A July 2006 rating decision determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a right knee disability, claimed as secondary to a service-connected right ankle disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is also no indication that new and material evidence was received within the one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The pertinent evidence received since the July 2006 denial includes a December 2009 VA treatment record containing the opinion that it is possible that pronating the right foot and ambulating could cause tracking issues with the patella and, so it is possible the right ankle disability could flare the right knee.

Presuming the credibility of the evidence for the purpose of determining whether it is material, the Board finds that the new evidence indicates that the Veteran's right knee disability may have been aggravated by a service-connected right ankle disability.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Therefore, that new evidence is material.

Accordingly, as new and material evidence has been received, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).




ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran claims he has a right knee disability secondary to a service-connected right ankle disability.  

In a June 2004 VA treatment record, a physician noted the Veteran's long history of right ankle pain, that he compensated with his gait, and that he had right knee pain, then opined that he may have right knee pain from compensating for the right ankle disability.  In August 2004, that same physician noted that both the right ankle and right knee had improved since the Veteran was fitted with an ankle brace.  

In May 2006, a VA examiner opined that the Veteran's right knee disability was not due to a service-connected right ankle disability.  However, the only rationale provided was that a gait disturbance due to the ankle would not be expected.

A December 2009 VA treatment record contains the opinion that it is possible that pronating the right foot and ambulating could cause tracking issues with the patella and so it is possible the right ankle disability could flare the right knee.

At VA examinations in March 2011 and February 2012, only the left knee was examined.  While the February 2012 examiner opined that the Veteran's right knee disability was not secondary a his service-connected right ankle disability, it is unclear whether the examiner actually meant the right knee or erred in citing the wrong knee.  Even if the examiner were referring to the right knee, that opinion only addressed whether the knee was caused by the right ankle disability without any discussion of aggravation, and did not provide adequate rational for the opinion.

Thus, the Veteran should be provided a VA examination to determine whether any right knee disability was caused or aggravated by a service-connected right ankle disability.  The examiner should consider the Veteran's report during a July 2001 VA examination that the main symptom of his right ankle disability is that it suddenly gives out, which was further described as a loss of sensation in the ankle and foot.  The examiner should also note the Veteran's April 2006 statement that his right ankle disability has resulted in an altered gait which in turn led to right knee problems.

During the hearing, the Veteran indicated he was undergoing physical therapy for his right ankle disability at the Boise VA Medical Center and that those physical therapy records would be relevant to his knee disabilities.  Thus, the AOJ should obtain those records.  The record contains VA treatment notes through April 2011.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since April 2011.

2.  Then, schedule the Veteran for a VA examination to determine whether any right knee disability is secondary to a service-connected right ankle disability.  The examiner should review the claims folder and note that review in the report.  The examiner should address the Veteran's report during the July 2001 examination that the main symptom of his right ankle disability is that it suddenly gives out, which was further described as a loss of sensation in the ankle and foot.  The examiner should also address the Veteran's April 2006 statement that his right ankle disability has resulted in an altered gait which in turn led to right knee problems.  The examiner should provide a complete rationale for all opinions.  Specifically, the examiner should address the following.

(a)  State whether it is at least as likely as not 
(50 percent probability or greater) that any right knee disability was caused by a service-connected right ankle disability.  

(b)  State whether it is at least as likely as not 
(50 percent probability or greater) that any right knee disability was aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right ankle disability.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


